UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-14665. CLAIMSNET.COM INC. (Name of registrant in its charter) Delaware75-2649230 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 14860 Montfort Dr., Suite 250, Dallas, Texas75254 (Address of principal executive offices)(Zip Code) Registrant's telephone number: 972-458-1701 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $.001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Exchange Act of 1934. Yes [_] No [X] Indicate by checkmark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by checkmark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[ ] Indicate by checkmark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [ ] Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes [_] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates, based on the average of bid and ask price of such common equity as of June 30, 2012, was $291,095. State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $.001 par value, 35,644,696 shares outstanding as of February 26, 2013. DOCUMENTS INCORPORATED BY REFERENCENone. 1 PART I ITEM 1. BUSINESS. Claimsnet.com inc. (“Company”, “we”, “our”, or “us”) is a Delaware corporation originally formed in April 1996. We are an electronic commerce company engaged in healthcare transaction processing for the medical and dental industries by means of the Internet. Our proprietary software, which was developed over the last fourteen years, enables the efficient communication of data between healthcare payers and their provider networks and trading partners (claims clearinghouses, third party administrators, preferred provider organizations, health maintenance organizations, claim re-pricing organizations, independent physician associations, and managed service organizations), for the purpose of conducting administrative transactions required to effect financial reimbursement for healthcare services.Our systems, in addition to providing electronic communication between various parties, improve editing and checking of data accuracy in medical claims without the need for changes to customers IT systems. Both the ease of data exchange as well as the quality of the data being exchanged, allows users to realize increases in electronic transaction volumes compared to paper transactions. These processes improve the speed and accuracy of the transactions and enhance the auto adjudication percentage rates, thereby improving the productivity of claims adjusters and the speed of medical reimbursements to healthcare providers. Included in this process is real-time editing of the claims data for compliance with format and content requirements of payers to satisfy payers specific processing requirements, again adding to people productivity and speed of reimbursement turn around times. In addition, our software provides for secure encryption of all claims data transmitted in compliance with the regulations of the United States Centers for Medicare and Medicaid Services (formerly HCFA). We believe that the following are significant advantages of our electronic transaction processing services: · the ability to easily configure the system to meet the specific needs of our clients, both in the format and content of data being exchanged; · the ability to accept input from a variety of sources (direct output from a provider’s practice management system, EDI files from clearinghouses and trading partners, and data conversion from scanned paper forms), pre-process the data, improve the data or reject the transaction according to client-specific business rules, and deliver the data in a consistent and client-defined format; · the ability to create multiple custom website formats to be promoted by partners and sponsors without modification of the server-based processing systems; · the ability of healthcare providers utilizing their websites to interactively process claims on the Internet and receive real time edits prior to claim submission; and · the minimal software and processing power required for providers to utilize our proprietary software; and · EHNAC certification statement. We believe that the services offered by some of our competitors are generally based on legacy mainframe technology, proprietary networks, and proprietary file formats, which limit the ability of those competitors to offer interactive Internet-based processing services on an economical basis. We generate recurring revenue primarily from implementation fees, development fees, license fees, support fees and transaction-based fees. We use the services of certain partners and vendors to assist with the conversion of scanned paper forms, the printing of paper forms from electronic data, and the delivery of certain electronic transactions. ELECTRONIC CLAIMS PROCESSING MARKET Healthcare claims are traditionally processed by clearinghouses using a similar operating structure to that which exists in the credit card industry. A merchant that accepts a credit card for payment does not send payment requests directly to the bank that issued the card, but sends the payment request to a clearinghouse. The payment request is processed and transmitted to the appropriate bank. Healthcare claim clearinghouses accept, sort, process, edit, and then forward the claims to the appropriate payers, either electronically or on paper. Many of the major healthcare clearinghouses operate in a mainframe computer environment. Furthermore, traditional clearinghouses process claims in off-line batches and return edit results to the submitters in a subsequent batch transmission. This operating configuration is both expensive and time consuming due to the source code changes required to continuously process claims correctly to meet payer requirements. In contrast, our healthcare transaction processing software system on the Internet is designed to operate in a real-time, open client-server configuration. This operating alternative offers the provider and payer a method of communicating directly in a rapid, accurate, and cost-effective manner. 2 The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the HITECH Act of 2009 include sections on administrative simplification requiring improved efficiency in health care delivery by standardizing electronic data interchange, and protection of confidentiality and security of health data through setting and enforcing standards.More specifically, HIPAA calls for (a) standardization of electronic patient health, administrative and financial data, (b) unique health identifiers for individuals, employers, health plans and health care providers, and (c) security standards protecting the confidentiality and integrity of "individually identifiable health information."All healthcare organizations are affected, including health care providers, health plans, employers, public health authorities, life insurers, clearinghouses, billing agencies, information systems vendors, service organizations, and universities.HIPAA calls for severe civil and criminal penalties for noncompliance.The provisions relating to standards for electronic transactions, including health claims and equivalent managed care encounter information, became effective in October 2003 for clearinghouse and large payer organizations with implementation by all entities no later than October 2004.The provisions relating to standards for privacy were implemented in April 2003 for large organizations and April 2004 for small organizations.The provisions relating to security were implemented in April 2005.The provisions relating to national provider identifiers were implemented in May 2007. The ARRA, HITECH Act became effective in 2010, and the technical standards were updated with a full implementation compliance date of January 1, 2012. The HIPAA Omnibus Rule of January 2013 brings about changes to HIPAA Privacy and Security Regulations as well as updates to the HITECH Act. These changes become effective during March 2013 with compliance dates in September 2013. In October 2014, the standards for the new ICD 10 codes will be mandated. We believe that the convergence of HIPAA mandates and the proliferation of Internet technology will cause sweeping changes in the healthcare claims processing market.At a minimum, it will cause all payers to implement secure electronic transaction processing capabilities for a full menu of administrative transactions.We expect the universal availability of data exchange between healthcare organizations to generate growth in the healthcare EDI industry.If the industry evolves toward direct payer submission of claims or real-time adjudication of claims, we believe our software will be able to offer efficient access to payers and healthcare providers in a HIPAA-compliant format. BUSINESS STRATEGY Our business strategy is as follows: · to utilize our technology to help healthcare organizations achieve more efficient and less costly administrative operations; · to market our services directly to the provider and payer community and its trading partners; · to aggressively pursue and support strategic relationships with companies that will in turn aggressively market our services to large volume healthcare organizations, including insurers, HMO’s, third party administrators, provider networks, re-pricing organizations, clinics, hospitals, laboratories, physicians and dentists; · to provide total claim management services to payer organizations, including Internet claim submission, paper claim conversion to electronic transactions, and receipt of EDI transmissions; · to continue to expand our product offerings to include additional transaction processing solutions, such as HMO encounter forms, eligibility and referral verifications, claim status inquiries, electronic remittance advices, claim attachments, and other healthcare administrative services, in order to diversify sources of revenue; · to license our technology for other applications, including stand-alone purposes, Internet systems and private label use, and for original equipment manufacturers; and · to seek merger and acquisition opportunities that enhance our growth and profitability objectives. Our business strategies may not succeed, and we may never achieve our business objectives. HEALTHCARE TRANSACTION PROCESSING SOFTWARE AND SECURITY Our healthcare transaction processing software is designed for processing in-patient and outpatient healthcare claims and electronic remittance advice claims (ERA’s). The software is modular, providing valuable flexibility, and generally consists of the following components: · core processing software developed by us which provides claims review, claims editing, and a "table-based" software coding of claims variables at a payer-specific level; · data mapping software that allows us to accept a wide variety of data input formats; · data format generating software developed by us that allows us to easily create a wide variety of data output formats; · an integrated web-based user interface that can be easily configured to support co-branded and private-labeled deployment; · industry standard website management software; and · state-of-the-art commercial security and encryption software. Our software replaces the expensive and time-consuming hard-coding routines required by traditional systems with a user-friendly system that is table-based. Our table-based systems makes payer-specific edits to meet the requirements of payers and avoids expensive onsite software changes. Our personnel input new edits. Once healthcare providers or trading partners connect to our secure website, our software edits claims on-line automatically, using a database containing more than 22,000 edit variables.In the event that a particular payer cannot accept submission of claims electronically, we either print and mail hard copies of the claims to these payers and charge the provider for this additional service or allow the provider to print and mail the claims. 3 Our healthcare transaction processing software is a web-based system, based upon a client-server computing model, and includes a variety of different software applications. Individual applications work together to provide the extraction and encryption of claims from a submitting system to our Internet claims processing server, where editing and formatting occurs in a secure environment. Our system then delivers the claims to the payer gateway. The different software applications have been purchased, licensed, or developed by us. Our website user interface is structured into three sections: "PUBLIC INTERNET," "CLIENT EXTRANET" and "PRIVATE INTRANET." The PUBLIC INTERNET site provides company background, product demonstrations, and customer enrollment forms. The CLIENT EXTRANET provides a secure individual customer area for private customer communication and encrypted claims transmission. The United States Centers for Medicare and Medicaid Services (formerly HCFA) has defined security requirements for Internet communications including healthcare data. We operate in compliance with these requirements.The PRIVATE INTRANET site is designed for internal communications, website operating reports, customer support, and reporting. Our personnel access the web server hosting environment remotely via a secure Virtual Private Network (VPN) for technical operations support.Examples of the type of support provided include migrating website changes to production, database administration, and Claims Processing Engine monitoring and management. With the exception of the commercial software, such as that provided by Microsoft, we have either identified back-up sources for all the software used or, in the event of a business failure by the licensing vendor, we own the source code. TRAINING AND HARDWARE REQUIREMENTS The training for our various products and services is included in the initial setup fee.User manuals and reference information are available online through our client extranet to the provider, seven days a week, 24 hours a day. The tutorial and other training documents are always available at our web home page, the location of which is http://www.claimsnet.com. No significant hardware investment by the customer is required in order to take advantage of our services. We communicate with our payer gateways using our public FTP server with PGP encryption, secure FTP with SSL protocol, secure site-to-site VPN, or point-to-point asynchronous communication protocol. The client extranet system requires the provider to use a 28,800 bps or better asynchronous modem and a PC with Windows95 or higher operating system installed. An Internet Service Provider, such as SBCYahoo, America Online or Comcast/Roadrunner, offers local telecommunication to the Internet.Our customers are responsible for obtaining and maintaining their Internet Service Provider connection. INTERNET/INTRANET Our processing configuration requires no electronic claims processing software to reside at the level of the healthcare provider. All editing and formatting takes place at our Internet application server site.All software updates and all format changes are available instantly to all customers. Our processing does not take place on the Internet, but rather in an extranet configuration. The main advantage of this approach is to assure that the communication between our servers and a user takes place in a highly controlled, secure, and encrypted environment. The dual encryption utilized by us occurs at the browser software and application server level. All processing and data storage occurs behind a firewall, providing secure and controlled access to all data. CUSTOMERS We view our customers as (1) the payers accepting claims, (2) the strategic partners and affiliates with which we jointly operate, and (3) the healthcare providers submitting claims. Revenues received from one customer represented a significant portion of our total revenues during the last two years.Revenues received from this customer represented 34% of our revenues for 2012 and 41% for 2011. We enter into agreements with our clients. Generally, such agreements protect our intellectual property rights and define the financial terms of our relationship. We require each healthcare provider using our services to enter into an agreement, usually by agreeing to abide by the terms of our standard license agreement via our website.We also enter into agreements with the commercial medical and dental payers or clearinghouses to which we submit processed claims. Generally, such agreements provide for setup fees, recurring flat rate fees, and transaction fees that we receive for certain transactions and transaction fees that we pay for other transactions. 4 VENDORS We view our vendors as (1) the payers to whom we transmit claims, and (2) the strategic partners and affiliates with which we jointly operate, Costs associated with two vendors represented a significant portion of our total cost of revenues during the last two years.Cost of revenues paid to these two vendors represented 23% of our cost of revenues for 2012 and 25% for 2011. We enter into agreements with our vendors.Generally, such agreements protect our intellectual property rights and define the financial terms of our relationship. Generally, such agreements provide for transaction fees that we pay for certain transactions. MARKETING Our marketing strategy is two-fold. First, we created strategic partnerships with organizations that: · are engaged in electronic claims processing and expect to benefit by using our advanced technology; and · serve or are engaged in direct sales and marketing to the healthcare market and desire to expand the products and services they offer to their clients without incurring substantial costs by using our advanced technology in a co-branded or private-label arrangement. We have established several valuable strategic relationships and are actively seeking additional partners for alliances and joint ventures, including managed care companies, Internet service and information providers, traditional healthcare information systems providers, clearinghouses, payer organizations, and consulting firms, each seeking solutions to the costly handling of healthcare claims and other administrative transactions. We may never secure any additional alliances or joint venture relations, and if we do, such alliances or joint venture relationships may never result in material revenues or be profitable. Second, we have had and continue to reassess from time to time, a direct sales force with a direct sales campaign to the PPO, HMO, TPA, Medical Insurance carrier, and provider marketplace. We continue to review these sales and marketing policies to enable us to accelerate revenue growth. However, such efforts may not be successful. In support of our marketing strategy, we have been and are presently a member of the Cooperative Exchange Association, an organization seeking to expand the delivery of HIPAA-defined transactions to the nation’s healthcare payers, and whereby member and non-member organizations transmit claims to each other as required. Additionally, we have entered into several relationships with strategic partners for the marketing of our services and use of our proprietary technology, including arrangements entered into with business-to-business healthcare transaction service providers and application service providers such as DST Health (formerly Synertech Systems, Inc.), SourceLynx and Tela Sourcing to operate or provide each a co-branded or private-labeled version of our claims processing application to be marketed by the other party either directly throughout the United States or, as part of its own Internet-based service. COMPETITION Several large companies such as Emdeon, RelayHealth, Availity, ENS Ingenix and MedAvant dominate the claims processing industry in which we operate. Each of these companies operates a regional or national clearinghouse of medical and dental claims. In most cases, these companies have large existing capital and software investments and focus on large healthcare providers, such as hospitals and large clinics, or act as wholesale clearinghouses for smaller electronic claims processing companies. We estimate, based on information from various trade journals, that in addition to these large competitors, there are at least 100 or more small independent electronic claims processing companies and clearinghouses which operate as local sub-clearinghouses for the processing of medical and dental claims, many of which are larger and have greater financial resources than we do. A number of additional companies, several of which have greater financial resources and marketing capabilities than us, have announced that they intend to enter the claims processing industry.Some of these companies have indicated a desire to primarily serve the payer community and some are primarily focused on the provider community. All of these companies are considered competitors; however, several of these companies are already our strategic partners for co-branded or private label solutions using our technology. We believe that the flexibility, configurability, and operational efficiency of our claims processing system will allow us to compete effectively in the payer market and to partner with clearinghouses and other vendors in the provider market.We anticipate that competition will increase in the processing of claims on the Internet. No assurance can be given that any significant revenues will result or that we will successfully compete in any market in which we conduct or may conduct operations. 5 EMPLOYEES As of December 31, 2012, we had a total of thirteen employees. Twelve of these employees were full-time employees and one was a part-time employee. Two of these employees were executive officers, two were key employees, and nine were technical and service personnel. None of our employees were represented by a labor organization. Some of our employees have been granted incentive stock options or warrants, and we believe that we have a satisfactory relationship with our employees. SIGNIFICANT SUBSEQUENT EVENTS None. 6 ITEM 1A. RISK FACTORS IN ADDITION TO THE OTHER INFORMATION IN THIS REPORT, THE FOLLOWING FACTORS SHOULD BE CONSIDERED CAREFULLY IN EVALUATING OUR BUSINESS AND PROSPECTS. CONDITIONS EXIST WHICH CAUSE SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. The report of our independent registered public accounting firm with respect to our financial statements as of December31, 2012 and for the year then ended contains an explanatory paragraph with respect to our ability to continue as a going concern. Management believes that available cash resources, together with anticipated revenues from operations and the proceeds of recently completed financing activities may not be sufficient to satisfy our capital requirements through June 30, 2013. Necessary additional capital may not be available on a timely basis or on acceptable terms, if at all. If we are unable to maintain or obtain sufficient capital, we may be unable to repay debt obligations as they become due, may be forced to significantly reduce operating expenses to a point which would be detrimental to business operations, curtail research and development activities, sell certain business assets or discontinue some or all of our business operations, take other actions which could be detrimental to business prospects and result in charges which could be material to our operations and financial position, or cease operations altogether.In the event that any future financing is effected, to the extent it includes equity securities, the holders of the common stock and preferred stock may experience additional dilution.In the event of a cessation of operations, there may not be sufficient assets to fully satisfy all creditors, in which case the holders of equity securities may be unable to recoup any of their investment. Therefore, we are exploring alternatives in both the short and long term that may relieve our cash flow difficulties. WE HAVE A HISTORY OF NET LOSSES AND LIMITED REVENUES, WE ANTICIPATE FURTHER LOSSES AND WE HAVE A WORKING CAPITAL DEFICIT. We have incurred net losses since inception and expect to continue to operate at a loss for the foreseeable future. For the years ended December 31, 2008, 2009, 2010, 2011 and 2012, we incurred net losses of $650,000, $364,000, $287,000, $125,000 and $199,000, respectively.As of December 31, 2008, 2009, 2010, 2011 and 2012, we had working capital deficits of $789,000, $1,067,000, $1,243,000, $1,321,000 and $1,570,000, respectively.We generated revenues of $2,080,000, $2,207,000, $2,326,000, $2,346,000 and $2,511,000 for the years ended December 31, 2008, 2009, 2010, 2011 and 2012, respectively, which have not allowed us to become a viable, stable participant in our industry.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. If we continue to operate at a loss and are unable to increase our working capital, we may be unable to continue to operate our business. ONE CUSTOMER GENERATED A SIGNIFICANT PORTION OF OUR REVENUES AND THE LOSS OF THIS CUSTOMER COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS PROSPECTS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS Revenues received from one customer represented a significant portion of our total revenues during the last two years.Revenues received from this customer represented 34% of our revenues for 2012 and 41% for 2011. The loss of this customer could have a material adverse effect on our business, prospects, financial condition, and results of operations BECAUSE WE HAVE NOT BEEN ABLE TO ACHIEVE PROFITABLE OPERATIONS OR OBTAIN A MEANINGFUL POSITION WITHIN OUR INDUSTRY, OUR BUSINESS REMAINS LIMITED AND WE ARE THEREFORE PRONE TO ALL OF THE RISKS INHERENT IN THE ESTABLISHMENT OF A NEW BUSINESS VENTURE AND OUR SUCCESS IS HIGHLY SPECULATIVE. Although we have been operating since April 1997, we are prone to all of the risks inherent to the establishment of a new business venture. Organized in April 1996, we were a development stage company through March 31, 1997.From March 1997 until September 2002, we operated as a full service clearinghouse serving primarily healthcare providers.In September 2002, we sold our healthcare provider clearinghouse service contracts to a strategic partner to generate cash, simplify our operations, and focus our attention on the payer market.We endeavored to diversify our business during the year ended December 31, 2000, through an asset acquisition, which, due to delay in market readiness, resulted in a large non-recurring loss. As a result of this loss, we changed our sales and marketing strategy and therefore should be viewed as having initiated our current operations in 2003.Consequently, you should consider the likelihood of our future success to be highly speculative in light of our operating history, our limited resources and problems, expenses, risks, and complications frequently encountered by companies in the early stages of development, particularly companies in new and rapidly evolving markets, such as electronic commerce. To address these risks, we must, among other things: 7 · maintain and increase our strategic partnerships, · maintain and increase our customer base, · implement and successfully execute our business and marketing strategy, · continue to develop and upgrade our technology and transaction-processing systems, · continually update and improve our website, · provide superior customer service, · respond to competitive developments, · appropriately evaluate merger and acquisition opportunities, and · attract, retain, and motivate qualified personnel. We may not be successful in addressing all or some of these risks, and our failure to do so could have a material adverse effect on our business, prospects, financial condition, and results of operations. OUR FUTURE OPERATING RESULTS MAY FLUCTUATE SIGNIFICANTLY DUE TO A VARIETY OF FACTORS, MANY OF WHICH ARE OUTSIDE OUR CONTROL. In comparison with our principal competitors, we are a relatively young company in the rapidly evolving and highly competitive Internet-based medical claims processing industry. Our ability to achieve operating results in this industry will depend on several factors, including: · our ability to satisfy capital requirements in an investment climate that may be somewhat more reluctant generally to invest in Internet companies, · our ability to retain existing customers, attract new customers at a steady rate, and maintain customer satisfaction in an industry in which significant changes are occurring, · our ability to introduce new sites, services and products, · our ability to effectively develop, implement and reposition our products, services and marketing efforts, · the effect of announcements or introductions of new sites, services, and products by our competitors in a rapidly evolving industry, · price competition or price increases in our industry, · our ability to upgrade and develop our systems and infrastructure in a timely and effective manner, · the amount of traffic on our website, · the occurrence of technical difficulties, system downtime, or Internet brownouts to which we are acutely sensitive insofar as our medical claims processing service is Internet-based, · the amount and timing of operating costs and capital expenditures relating to expansion of our business, operations, and infrastructure which cannot be predicted with any large degree of accuracy in light of the rapidly evolving nature of the medical claims processing industry, · our ability to comply with existing and future government regulations such as HIPAA, and · general economic conditions and economic conditions specific to the Internet, electronic commerce, and the medical claims processing industry. If we are unable to handle or satisfactorily respond to these factors, we may be unable to achieve the operating results we aim to achieve and the market price of our common stock would likely be materially adversely affected. 8 OUR MARKETING STRATEGY HAS NOT BEEN SUFFICIENTLY TESTED AND MAY NOT RESULT IN SUCCESS. To penetrate our target market, we will have to exert significant efforts and devote material resources to create awareness of and demand for our products and services.We may never experience material sales of our products and services.Our strategy may never be successful and we may never have adequate resources to support direct marketing of our products and services.Our failure to develop our marketing capabilities, successfully market our products or services, or recover the cost of our services would have a material adverse effect on our business, prospects, financial condition, and results of operations. IF WE ARE UNABLE TO UPGRADE OUR SYSTEMS, AS WE BELIEVE IS CURRENTLY REQUIRED, WE MAY BE UNABLE TO PROCESS AN INCREASED VOLUME OF CLAIMS OR MAINTAIN COMPLIANCE WITH REGULATORY REQUIREMENTS. A key element of our strategy is to generate a high volume of traffic on, and use of, our website and processing system.We are currently processing less than 10 million medical claims per year in an industry that processes approximately 4.7 billion claims annually.If the volume of traffic on our website or the number of claims submitted by customers substantially increases, as we hope to achieve, we will have to expand and further upgrade our technology, claims processing systems, and network infrastructure to accommodate these increases or our systems may suffer from unanticipated system disruptions, slower response times, degradation in levels of customer service, impaired quality and speed of claims processing, and delays in reporting accurate financial information, all of which will cause our customers to suffer by receiving payments later than otherwise. We operate in an industry that is undergoing change due to increasing regulatory requirements, some of which require us to upgrade our systems.We may be unable to effectively upgrade and expand our claims processing system or to integrate smoothly any newly developed or purchased modules with our existing systems, which could have a material adverse effect on our business, prospects, financial condition, and results of operations. BECAUSE WE DEPEND UPON ONLY TWO SITES FOR OUR COMPUTER SYSTEMS WE ARE VULNERABLE TO THE EFFECTS OF NATURAL DISASTERS, COMPUTER VIRUSES, AND SIMILAR DISRUPTIONS. Our ability to successfully receive and process claims and provide high-quality customer service largely depends on the efficient and uninterrupted operation of our computer and communications hardware systems. Our proprietary software serving the majority of our customers currently resides solely on our servers, most of which are currently located in a monitored server facility in Dallas, Texas. Our systems and operations are in a secured facility with hospital-grade electrical power, redundant telecommunications connections to the Internet backbone, uninterruptible power supplies, and generator back-up power facilities. Furthermore, we maintain copies of our system and backup copies of our data at off-site locations for backup and disaster recovery. Despite such safeguards, we remain vulnerable to damage or interruption from fire, flood, power loss, telecommunications failure, break-ins, tornadoes, earthquake, terrorist attacks, and similar events.In addition, we may not, and may not in the future, carry sufficient business interruption insurance to compensate us for losses that may occur. Despite our implementation of network security measures, our servers may be vulnerable to computer viruses, physical or electronic break-ins, and similar disruptions, which could lead to interruptions, delays, loss of data, or the inability to accept and process customer claims. The occurrence of any of these events could have a material adverse effect on our business, prospects, financial condition, and results of operations. WE RELY ON INTERNALLY DEVELOPED ADMINISTRATIVE SYSTEMS THAT ARE INEFFICIENT, WHICH MAY PUT US AT A COMPETITIVE DISADVANTAGE. Some of the systems and processes used by our business office to prepare information for financial, accounting, billing, and reporting may be less efficient than our competitors. These inefficiencies may place us at a competitive disadvantage when compared to competitors with more efficient systems. We intend to continue our ongoing efforts to upgrade and expand our administrative systems and to integrate newly-developed and purchased modules with our existing systems in order to improve the efficiency of our reporting methods, although we are unable to predict if or when these upgrades will improve our competitive position or whether we will have sufficient resources to implement these upgrades. 9 WE HAVE LIMITED SENIOR MANAGEMENT RESOURCES, AND WE NEED TO ATTRACT AND RETAIN HIGHLY SKILLED PERSONNEL; WE MAY BE UNABLE TO EFFECTIVELY MANAGE GROWTH WITH OUR LIMITED RESOURCES. Our senior management currently consists of Don Crosbie, our Chief Executive Officer, and Laura Bray, our Chief Financial Officer.We have limited staff, requiring employees to handle a large and diverse amount of responsibility.Expansion of our business would place a significant additional strain on our limited managerial, operational, and financial resources. In such event, we will be required to expand our operational and financial systems and to expand, train, and manage our work force in order to manage the expansion of our operations. Our failure to fully integrate our new employees into our operations could have a material adverse effect on our business, prospects, financial condition, and results of operations. Our ability to attract and retain highly skilled personnel is critical to our operations and expansion. We face competition for these types of personnel from other technology companies and more established organizations, many of which have significantly larger operations and greater financial, marketing, human, and other resources than we have. We may not be successful in attracting and retaining qualified personnel on a timely basis, on competitive terms, or at all. If we are not successful in attracting and retaining these personnel, our business, prospects, financial condition, and results of operations will be materially adversely affected. BECAUSE OF THEIR SPECIALIZED KNOWLEDGE OF OUR PROPRIETARY TECHNOLOGY AND THE MEDICAL CLAIMS PROCESSING INDUSTRY, WE DEPEND UPON OUR SENIOR MANAGEMENT AND CERTAIN KEY PERSONNEL; THE LOSS OR UNAVAILABILITY OF ANY OF THEM COULD PUT US AT A COMPETITIVE DISADVANTAGE; OUR LIMITED RESOURCES WILL ADVERSELY AFFECT OUR ABILITY TO HIRE ADDITIONAL MANAGEMENT PERSONNEL. We currently depend upon the efforts and abilities of our senior executives and key employees, currently comprised of Don Crosbie, our Chief Executive Officer, Laura Bray, our Chief Financial Officer, Gary Austin, our Vice President of Operations, and Scott Spurlock, our Vice President of Development, each of whom has a distinctive body of knowledge regarding electronic claims submissions and related technologies, the medical claims processing industry and our services.We may be unable to retain and motivate remaining personnel for an extended period of time in this environment.The additional loss or unavailability of the services of any senior management or such key personnel for any significant period of time could have a material adverse effect on our business, prospects, financial condition, and results of operations. We have not obtained key-person life insurance on any of our senior executives or key personnel.In addition, we do not have employment agreements with any of our senior executives or key personnel. WE MAY BE UNABLE TO PROTECT OUR INTELLECTUAL PROPERTY RIGHTS AND WE MAY BE LIABLE FOR INFRINGING THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS. Our business is based in large part upon the proprietary nature of our services and technologies.Accordingly, our ability to compete effectively will depend on our ability to maintain the proprietary nature of these services and technologies, including our proprietary software and the proprietary software of others with which we have entered into software licensing agreements. We hold no patents and rely on a combination of trade secrets and copyright laws, nondisclosure, and other contractual agreements and technical measures to protect our rights in our technological know-how and proprietary services. In addition, we have been advised that trademark and service mark protection of our corporate name is not available. We depend upon confidentiality agreements with our officers, directors, employees, consultants, and subcontractors to maintain the proprietary nature of our technology. These measures may not afford us sufficient or complete protection, and others may independently develop know-how and services similar to ours, otherwise avoid our confidentiality agreements, or produce patents and copyrights that would materially and adversely affect our business, prospects, financial condition, and results of operations. We believe that our services are not subject to any infringement actions based upon the patents or copyrights of any third parties; however, our know-how and technology may in the future be found to infringe upon the rights of others. Others may assert infringement claims against us, and if we should be found to infringe upon their patents or copyrights, or otherwise impermissibly utilize their intellectual property, our ability to continue to use our technology could be materially restricted or prohibited. If this event occurs, we may be required to obtain licenses from the holders of their intellectual property, enter into royalty agreements, or redesign our products so as not to utilize their intellectual property, each of which may prove to be uneconomical or otherwise impossible. Licenses or royalty agreements required in order for us to use this technology may not be available on terms acceptable to us, or at all. These claims could result in litigation, which could materially adversely affect our business, prospects, financial condition, and results of operations. BECAUSE WE ARE NOT CURRENTLY PAYING CASH DIVIDENDS, INVESTORS WILL LIKELY HAVE TO SELL OUR SHARES IN ORDER TO REALIZE THEIR INVESTMENT. Whether we pay cash dividends in the future will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, and any other factor that the board of directors decides is relevant.In view of our losses and substantial financial requirements, we will not be in a position to pay cash dividends at any time in the reasonable future.Holders of our common stock may have to sell all or a part of their shares in order to recover all or a part of their investment. 10 WE HAVE A LIMITED NUMBER OF SHARES OF OUR COMMON STOCK REMAINING AVAILABLE FOR ISSUANCE. Although our articles of incorporation authorize the issuance of 40,000,000 shares of common stock, we have issued or reserved for issuance a total of 39,056,196 shares. To the extent we need to sell common stock to raise capital or desire to issue common stock for any other reason, such as a merger, acquisition, or settlement of debt, we may not have a sufficient quantity of common stock to do so. In this event, we may be forced to abandon such plans or consider utilizingpreferred stock or debt securities, among other things, or seek approval of our stockholders to amend our certificate of incorporation to increase the number of shares of common stock authorized for issuance. SOME PROVISIONS OF OUR CERTIFICATE OF INCORPORATION AND BY-LAWS MAY DETER OUR ACQUISITION. A number of provisions of our certificate of incorporation, as amended, and Delaware law may be deemed to have an anti-takeover effect. Our certificate of incorporation and by-laws provide that our board of directors is divided into two classes serving staggered two-year terms, resulting in approximately one-half of the directors being elected each year and contain other provisions relating to voting and the removal of the officers and directors. Further, our by-laws contain provisions which regulate the introduction of business at annual meetings of our stockholders by other than the board of directors. In addition, we are subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law. In general, this statute prohibits a publicly held Delaware corporation from engaging in a “business combination” with an “interested stockholder” for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the business combination is approved in a prescribed manner. In addition, our certificate of incorporation, as amended, authorizes our board of directors to issue up to 4,000,000 shares of preferred stock, which may be issued in one or more series, the terms of which may be determined at the time of issuance by the board of directors, without further action by stockholders, and may include voting rights (including the right to vote as a series on particular matters), preferences as to dividends and liquidation, conversion, and redemption rights, and sinking fund provisions that are unfavorable to the holders of our outstanding securities. These anti-takeover provisions may make a takeover or change in control of us more difficult and therefore deprive security holders of benefits that could result from such an attempt, such as the realization of a premium over the market price. Moreover, the issuance of additional shares of common stock or preferred stock to persons friendly to the board could make it more difficult to remove incumbent management and directors from office even if such change were to be favorable to security holders generally. ISSUANCE OF NEW SERIES OF PREFERRED STOCK COULD MATERIALLY ADVERSELY AFFECT HOLDERS OF COMMON STOCK AND ANY EXPANSION OR SALES OPPORTUNITIES. We may be required to issue a new series of preferred stock for continued funding of operations.If so, our board of directors has the right to create and issue, without stockholder approval, a new series of preferred stock with expansive rights regarding voting and liquidation preferences superior to owners of our common stock stockholders.Therefore, any issuance of preferred stock could materially adversely affect the rights of holders of shares of our common stock and reduce the value of our common stock. In addition, specific rights granted to holders of preferred stock could be used to restrict our ability to merge with, or sell our assets to, a third party. The ability of the board of directors to issue preferred stock could have the effect of rendering more difficult, delaying, discouraging, preventing, or rendering more costly an acquisition of us or a change in control of us, thereby preserving our control by the current stockholders. INTERNET SECURITY POSES RISKS TO OUR ENTIRE BUSINESS. The electronic submission of healthcare claims and other electronic healthcare transaction processing services by means of our proprietary software involves the transmission and analysis of confidential and proprietary information of the patient, the healthcare provider, or both, as well as our own confidential and proprietary information. The compromise of our security or misappropriation of proprietary information could have a material adverse effect on our business, prospects, financial condition, and results of operations. We rely on encryption and authentication technology licensed from other companies to provide the security and authentication necessary to effect secure Internet transmission of confidential information, such as medical information. Advances in computer capabilities, new discoveries in the field of cryptography, or other events or developments may result in a compromise or breach of the technology used by us to protect customer transaction data. Anyone who is able to circumvent our security measures could misappropriate proprietary information or cause interruptions in our operations. We may be required to expend significant capital and other resources to protect against security breaches or to minimize problems caused by security breaches. Concerns over the security of the Internet and other online transactions and the privacy of users may also inhibit the growth of the Internet and other online services generally, and the website in particular, especially as a means of conducting commercial transactions. To the extent that our activities or the activities of others involve the storage and transmission of proprietary information, such as diagnostic and treatment data, security breaches could damage our reputation and expose us to a risk of loss or litigation and possible liability. Our security measures may not prevent security breaches. Our failure to prevent these security breaches may have a material adverse effect on our business, prospects, financial condition, and results of operations. 11 WE WILL ONLY BE ABLE TO EXECUTE OUR BUSINESS PLAN IF ELECTRONIC COMMERCE CONTINUES TO GROW GENERALLY AND SPECIFICALLY IN THE HEALTH CARE INDUSTRY. The public in general, and the healthcare industry in particular, may not accept the Internet and other online services as a viable commercial marketplace for a number of reasons, including potentially inadequate development of the necessary network infrastructure or delayed development of enabling technologies and performance improvements. To the extent that the Internet and other online “business to business” services continue to experience significant growth in the number of users, their frequency of use, or in their bandwidth requirements, the infrastructure for the Internet and online services may be unable to support the demands placed upon them. In addition, the Internet or other online services could lose their viability due to delays in the development or adoption of new standards and protocols required to handle increased levels of Internet activity, or due to increased governmental regulation. Changes in or insufficient availability of, telecommunications services to support the Internet or other online services also could result in slower response times and adversely affect usage of the Internet and other online services generally and our product and services in particular. If use of the Internet and other online services does not continue to grow or grows more slowly than we expect, if the infrastructure for the Internet and other online services does not effectively support the growth that may occur, or if the Internet and other online services do not become a viable commercial marketplace, our business, prospects, financial condition, and results of operations could be materially adversely affected. WE MAY NOT BE ABLE TO ADAPT AS THE INTERNET, ELECTRONIC COMMERCE, AND CUSTOMER DEMANDS CONTINUE TO EVOLVE. The Internet and the medical claims processing industry are characterized by: · rapid technological change, · changes in user and customer requirements and preferences, · changes in federal legislation and regulation, · frequent new product and service introductions embodying new technologies, and · the emergence of new industry standards and practices that could render our existing website and proprietary technology and systems obsolete. Our success will depend, in part, on our ability to: · enhance and improve the responsiveness and functionality of our online claims processing services, · license leading technologies useful in our business and to enhance our existing services, · comply with all applicable regulations regarding our industry and the Internet, · develop new services and technology that address the increasingly sophisticated and varied needs of our prospective or current customers, and · respond to technological advances and emerging industry standards and practices on a cost-effective and timely basis. The development of our website and other proprietary technology will involve significant technical and business risks and require material financial commitment. We may not be able to adapt successfully to such demands. Our failure to respond in a timely manner to changing market conditions or customer requirements could have a material adverse effect on our business, prospects, financial condition, and results of operations. 12 WE HAVE NOT SUCCESSFULLY COMPETED AND MAY NOT BE ABLE TO COMPETE EFFECTIVELY IN OUR INDUSTRY. Based on total assets and annual revenues for the fiscal year ended in 2012, we are significantly smaller than the majority of our national competitors.We have not successfully competed and may not in the future successfully compete in any market in which we conduct or may conduct operations. REGULATORY AND LEGAL UNCERTAINTIES COULD HARM OUR BUSINESS. We are not currently subject to direct regulation by any government agency other than laws or regulations applicable to electronic commerce, but we process information which, by law, must remain confidential. The U.S. Centers for Medicare and Medicaid Services (formerly HCFA) has defined security requirements for Internet communications including healthcare data. We must operate in compliance in all material respects with these requirements. Due to the increasing popularity and use of the Internet and other online services, federal, state, and local governments may adopt laws and regulations, or amend existing laws and regulations, with respect to the Internet or other online services covering issues such as user privacy, pricing, content, copyrights, distribution, and characteristics and quality of products and services. Furthermore, the growth and development of the market for electronic commerce may prompt calls for more stringent consumer protection laws to impose additional burdens on companies conducting business online. The adoption of any additional laws or regulations may decrease the growth of the Internet or other online services, which could, in turn, decrease the demand for our services and increase our cost of doing business, or otherwise have a material adverse effect on our business, prospects, financial condition, and results of operations. Moreover, the relevant governmental authorities have not resolved the applicability to the Internet and other online services of existing laws in various jurisdictions governing issues such as property ownership and personal privacy, and it may take time to resolve these issues definitively. Any new legislation or regulation, the application of laws and regulations from jurisdictions whose laws do not currently apply to our business, or the application of existing laws and regulations to the Internet and other online services could have a material adverse effect on our business, prospects, financial condition, and results of operations. THE MARKET PRICE FOR OUR COMMON STOCK MAY BE HIGHLY VOLATILE. The market price of our common stock has experienced, and may continue to experience, significant volatility. Our operating results, announcements by us or our competitors regarding acquisitions or dispositions, new procedures or technology, changes in general conditions in the economy, and general market conditions have caused and could in the future cause the market price of our common stock to fluctuate substantially. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies’ common stock and have often been unrelated to the operating performance of these companies. There are many days on which there are no trades or a low volume of trades of our common stock and the lack of trading volume may contribute to the volatility of the market price of our common stock. OUR COMMON STOCK TRADES ON THE OTC BULLETIN BOARD; OUR COMMON STOCK IS SUBJECT TO “PENNY STOCK” RULES. Since the opening of trading on March6, 2002, our common stock has been trading in the over-the-counter market on the OTC Bulletin Board (“OTCBB”) established for securities that do not meet the Nasdaq Capital Market listing requirements. As a result, an investor may find it more difficult to dispose of, or to obtain accurate quotations as to the price of, our shares. As a result and based on the fact that our common stock trades below $5.00 per share, our common stock is subject to the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell these securities to persons other than established customers as defined under applicable rules and institutional accredited investors. For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase, and must have received the purchaser’s written consent to the transaction prior to sale.As a result, the ability of broker-dealers to sell our common stock and the ability of purchasers of our stock to sell their shares in the secondary market is materially adversely affected. FUTURE SALES OF COMMON STOCK BY OUR EXISTING STOCKHOLDERS COULD ADVERSELY AFFECT OUR STOCK PRICE. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock in the market, or the perception that these sales could occur. These sales also might make it more difficult for us to sell equity securities in the future at a time and at a price that we deem appropriate. 13 As of February 26, 2013, we had outstanding 35,644,696 shares of common stock, of which approximately 22,854,856 shares were "restricted securities" as that term is defined under Rule 144 promulgated under the Securities Act of 1933, as amended. These restricted shares are eligible for sale under Rule 144 at various times. We have entered into registration rights agreements currently requiring us to register the resale of approximately 3,411,500 shares of our common stock, including shares of common stock issuable upon the exercise of warrants and options. No prediction can be made as to the effect, if any, that sales of shares of common stock or the availability of such shares for sale will have on the market prices of our common stock prevailing from time to time. Nevertheless, the possibility that substantial amounts of our common stock may be sold in the public market may adversely affect prevailing market prices for the common stock and could impair our ability to raise capital through the sale of our equity securities. CAUTIONARY NOTES REGARDING THE FORWARD-LOOKING STATEMENTS. This report contains forward-looking statements that are based on our current expectations, assumptions, beliefs, estimates and projections about our company, our industry and other related industries. The forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “should” and variations of such words or similar expressions. We caution you that reliance on any forward-looking statement involves risks and uncertainties, and that although we believe that the assumptions on which our forward-looking statements are based are reasonable, any of those assumptions could prove to be inaccurate, and, as a result, the forward-looking statements based on those assumptions could be incorrect. In light of these and other uncertainties, you should not conclude that we will necessarily achieve any plans and objectives or projected financial results referred to in any of the forward-looking statements. We do not undertake to release the results of any revisions of these forward-looking statements to reflect future events or circumstances. Some of the factors that may cause actual results, developments and business decisions to differ materially from those contemplated by such forward-looking statements include the risk factors discussed under the heading “Risk Factors” in this report, the risk factors discussed in the documents incorporated by reference herein, and the following: · our ability to raise additional capital and secure additional financing; · our ability to successfully implement our revised business strategy; · our ability to market our services; · our ability to develop and maintain strategic partnerships or alliances; · our ability to maintain and increase our customer base; · our ability to protect our intellectual property rights; · our ability to further develop our technology and transaction processing system; · our ability to respond to competitive developments; · our ability to attract and retain our executive officers andkey employees; · our ability to comply with government regulations; · the effects of natural disasters, computer viruses and similar disruptions to our computer systems; · threats to Internet security; and · acceptance of the Internet and other online services in the healthcare industry and in general. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. We currently lease 4,703 square feet of office space at a rent of approximately $6,927 per month, at 14860 Montfort Dr, Suite 250, Dallas, Texas 75254. The lease expires May 31, 2013.We believe that, in the event alternative or larger offices are required, such space is available at competitive rates.For our servers, we currently utilize at a cost of approximately $3,510 per month E-Link Systems, including a nationwide DS-3 backbone, a substantial dedicated web server management facility, and a 24-hour per day, 7 day per week Network Operations pursuant to an agreement expiring on November 30, 2013.We may obtain an extension of this arrangement, which may result in a material increase in cost. 14 ITEM 3. LEGAL PROCEEDINGS. We are not currently a party to any material legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES. Not Applicable. 15 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock, par value $0.001 (“Common Stock”), is traded on the OTC Bulletin Board (“OTCBB”) under the symbol "CLAI.OB". The following table sets forth the quarterly high and low close prices, as reported by the OTCBB for the period from January 1, 2011 through December 31, 2012: HIGH LOW Three months ended March 31, 2011 Three months ended June 30, 2011 Three months ended September 30, 2011 Three months ended December 31, 2011 Three months ended March 31, 2012 Three months ended June 30, 2012 Three months ended September 30, 2012 Three months ended December 31, 2012 All price quotations represent inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. As of February 26, 2013, there were approximately 92 holders of record of the Common Stock, based upon the stockholder listing provided by our transfer agent. Our transfer agent is Continental Stock Transfer & Trust Co, its phone number is 212-509-4000 and its fax number is 212-509-5150. DIVIDEND POLICY We have not paid any cash dividends on our Common Stock and, in view of net losses and our operating requirements, do not intend to pay cash dividends in the foreseeable future. If we achieve profitability, we intend to retain future earnings for reinvestment in the development and expansion of our business. Delaware law, where we are incorporated, contains certain restrictions on the payment of dividends. Any credit agreements, which we may enter into with institutional lenders but as of February 26, 2013 have not, may restrict our ability to pay dividends.Any preferred stock stockholders may receive preferential rights in the distribution of dividends, if any.Whether we pay cash dividends in the future will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, and any other factors that our board of directors determines to be relevant. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The information required by Item 201(d) of Regulation S-K is set forth in Item 12 below. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. OVERVIEW As of December 31, 2012, we had a working capital deficit, defined by the excess of current liabilities over current assets, of $1,570,000 and stockholders' deficit of $1,573,000.We generated revenues of $2,511,000 for the year ended December 31, 2012. We have incurred net losses since inception and had an accumulated deficit of $46,504,000 at December 31, 2012.We expect to continue to operate at a loss for the foreseeable future. We may never achieve profitability.In addition, during the year ended December 31, 2012, net cash used in operating activities was $99,000. We have been in existence since 1996, have operated under several different business strategies. The relationships between revenue and cost of revenue, and between gross profit and operating expenses reflected in the financial information included in this report may not represent future expected financial results. 16 We generally enter into services agreements with our customers to provide access to our software application for processing of customer transactions.We operate the software application for all customers and the customers are not entitled to ownership of our software at any time during or at the end of the agreements.The customers either host the application on their own servers or access our hosted software platform via the Internet.Our revenue is derived from customers paying implementation fees and transaction fees, both of which may be subject to monthly minimum provisions, and time and materials charges for additional services.Customer agreements may also provide for development fees related to private labeling of our software platform (i.e. access to our servers through a website which is in the name of and/or has the look and feel of the customer’s other websites) and some customization of the offering and business rules. We have been dependent on issuances of our capital stock and loans from related parties to meet our capital and liquidity needs. We anticipate we will continue to require similar infusions of capital for the foreseeable future, although our ability to do so may be impaired as a result of the limited number of shares of Common Stock we have authorized but unissued and not already reserved for another purpose. There is no assurance we will be able to obtain such funding. PLAN OF OPERATIONS Our business strategy is set forth in detail in ITEM 1. BUSINESS.We anticipate that our primary source of revenues will be revenue paid by healthcare payers and vendors for private-label or co-branded licenses and services. Historically, our primary sources of revenue were fees paid by healthcare providers for insurance claims and patient statement services and fees from medical and dental payers for processing claims electronically.We expect most of our revenues to be recurring in nature. Our principal costs to operate are technical and customer support, transaction-based vendor services, sales and marketing, research and development, acquisition of capital equipment, and general and administrative expenses. We intend to continue to develop and upgrade our technology and transaction-processing systems and continually update and improve our website to incorporate new technologies, protocols, and industry standards, but may not have the resources to do so.Selling, general and administrative expenses include all corporate and administrative functions that serve to support our current and future operations and provide an infrastructure to support future growth. Major items in this category include management and staff salaries and benefits, travel, professional fees, network administration, business insurance, and rent. CRITICAL ACCOUNTING POLICIES REVENUE RECOGNITION We generally enter into services agreements with our customers to provide access to our hosted software platform for processing of customer transactions.We operate the software application for all customers and the customers are not entitled to ownership of our software at any time during or at the end of the agreements.The end users of our software application access our hosted software platform or privately hosted versions of our software application via the internet with no additional software required to be located on the customer’s systems.Customers pay implementation fees, transaction fees and time and materials charges for additional services.Revenues primarily include fees for implementation and transaction fees, which may be subject to monthly minimum provisions.Customer agreements may also provide for development fees related to private labeling of our software platform (i.e. access to our servers through a web site which is in the name of and/or has the look and feel of the customer’s other web sites) and some customization of the offering and business rules. We account for our service agreements, entered into prior to January 1, 2011, by combining the contractual revenues from development, implementation, license, support and certain additional service fees and recognizing the revenue ratably over the expected period of performance.For these agreements, we used an estimated expected business arrangement term of three years which is currently the term of the typical contracts signed by our customers.To the extent that implementation fees are received in advance of recognizing the revenue, we deferred these fees and recorded deferred revenue.We recognize service fees for transactions and some additional services as the services are performed. As a result of the new revenue recognition guidance relating to arrangements with multiple deliverables, we evaluate all new contract agreements individually to determine the fair value of the different deliverables and if they can be treated as separate units of accounting. The new guidance had no significant impact on our revenue recognition policy for any new contract agreements entered into during 2011 and2012.We expense the costs associated with our customer service agreements as those costs are incurred. 17 SOFTWARE FOR SALE OR LICENSE We begin capitalizing costs incurred in developing a software product once technological feasibility of the product has been determined. Capitalized computer software costs include direct labor and labor-related costs.The software is amortized over its expected useful life of 3 years or the contract term, as appropriate. Management evaluates the recoverability, valuation, and amortization of capitalized costs of software that we sell, lease or otherwise market, whenever events or changes in circumstances indicate that the carrying valuation on the software may not be recoverable. As part of this review, management considers the expected undiscounted future net cash flows. If they are less than the stated value, capitalized software costs will be written down to fair value. RECENT ACCOUNTING PRONOUNCEMENTS In December 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-28 When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts,which modifies goodwill impairment testing for reporting units with a zero or negative carrying amount. As a result of the new guidance, an entity can no longer assert that a reporting unit is not required to perform the second step of the goodwill impairment test because the carrying amount of the reporting unit is zero or negative, despite the existence of qualitative factors that indicate goodwill is more likely than not impaired. The amended guidance in ASU 2010-28 was effective for public entities for fiscal years, and for interim periods within those years, beginning after December 15, 2010, with early adoption prohibited. The Company’s adoption of this new pronouncement in 2011 has resulted in the impairment of $138,000 of goodwill. The goodwill was carried on the Company’s books as a result of the acquisition of Acceptius, Inc. (“Acceptius”) in fiscal year 2008. The cumulative effect of this new guidance was recognized as an adjustment to accumulated deficit as of the adoption date. In September 2011, FASB issued ASU 2011-08, Testing Goodwill for Impairment, which allows entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two step goodwill impairment test described in ASC topic 350. The amended guidance in ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning December 31, 2011, with early adoption permitted. The Company adopted this new guidance as of December 31, 2011. The adoption did not have a material impact on our consolidated financial statements or footnote disclosures. RESULTS OF OPERATIONS COMPARISON OF THE YEARS ENDED DECEMBER 31, 2 REVENUES Revenues increased 7% to $2,511,000 in 2012 from $2,346,000 in 2011.The increase in revenues was primarily due to the increased revenues from our existing customers. Revenues received from one customer represented a significant portion of our total revenues during the last two years.Revenues received from this customer represented 34% of our revenues for 2012 and 41% for 2011. COST OF REVENUES Cost of revenues was $1,928,000 in 2012 compared to $1,748,000 for the prior year, an increase of 10%. The four recurring components of cost of revenues are data center expenses, third party transaction processing expenses, customer support operation expenses and amortization of software.Data center expenses were $42,000 for the year ended December 31, 2012 compared with $42,000 for 2011. Third party transaction processing expenses were $1,056,000 in 2012 compared to $963,000 in 2011, an increase of 10%. The increase in third party transaction processing expenses was primarily attributable to new contracts with clearing houses. Customer support operations expense increased by 12% to $830,000 in 2012 from $741,000 in 2011.The increase in customer support operations expenses was primarily attributable to an increase in support personnel. Software amortization and development project amortization expenses decreased to $0 in 2012 compared to $2,000 in 2011. The decrease was primarily attributable to software and equipment fully amortized in 2012. RESEARCH AND DEVELOPMENT Research and development expenses were $14,000 in 2012 and $13,000 in 2011. 18 SELLING, GENERAL AND ADMINISTRATIVE Selling, general and administrative expenses were $745,000 in 2012, compared with $689,000 in 2011, an increase of 8%. The increase is primarily related to reinstatement in 2012 of voluntary pay reductions taken by management for the first half of 2011. INTEREST EXPENSE Interest expense was $23,000 for 2012 compared with $21,000 for 2011. Included in the 2012 expense was $23,000 related to interest on notes payable to related parties compared with $20,000 for 2011. Interest of $1,000 was paid to vendors in 2011 for financing fees. LIQUIDITY AND CAPITAL RESOURCES For the year ended December 31, 2012, net cash used in operating activities of $99,000 was primarily attributable to a net loss of $199,000, adjusted for depreciation and amortization of $1,000 and a decrease in other working capital accounts of $98,000 and an increase in deferred revenue of $1,000. For the year ended December 31, 2011, net cash used in operating activities of $178,000 was primarily attributable to a net loss of $125,000, adjusted for depreciation and amortization of $3,000 offset by a change in other working capital accounts of $48,000 and a decrease in deferred revenue of $8,000. We engaged in no investing activities during the years ended December 31, 2012 and 2011. Net cash provided by financing activities in 2012 was $100,000 as a result of proceeds from debt financing from related parties. Net cash provided by financing activities in 2011 was $195,000 as a result of proceeds from debt financing from related parties. Management believes that available cash resources, together with anticipated revenues from operations and the proceeds of recently completed financing activities and funding commitments may not be sufficient to satisfy our capital requirements through June 30, 2013. Necessary additional capital may not be available on a timely basis or on acceptable terms, if at all. In any of these events, we may be unable to repay debt obligations as they become due, forced to significantly reduce operating expenses to a point that would be detrimental to business operations, curtail research and development activities, sell certain business assets or discontinue some or all of our business operations, take other actions which could be detrimental to business prospects and result in charges which could be material to our operations and financial position, or cease operations altogether.In the event that any future financing is effected, to the extent it includes equity securities, the holders of our common stock and preferred stock may experience additional dilution.In the event of a cessation of operations, there may not be sufficient assets to fully satisfy all creditors, in which case the holders of equity securities may be unable to recoup any of their investment. Therefore, we are exploring alternatives in both the short and long term that may relieve our cash flow difficulties. We are considering voluntarily deregistering our class of common stock under the Securities Exchange Act of 1934, which may be accomplished by filing a Form 15 with the Securities and Exchange Commission (“SEC”). This action may occur prior to March 31, 2013, and is not predicated on notice to or approval from stockholders. Upon the filing of a Form 15, our obligation to file certain reports with the SEC, including Forms 10-K, 10-Q and 8-K, would be suspended, and other filing requirements would terminate upon the effectiveness of deregistration. The Company’s Board of Directors and its management will make this decision after careful consideration and review of the cumulative costs and the pros and cons of being an SEC reporting issuer. The Company is concerned that the incremental cost of compliance with general SEC regulations and reporting requirements may not provide a discernible benefit to the Company’s stockholders. The savings derived from deregistration are expected to be significant. Deregistration may also allow management to devote more time and resources to build up and maintain the business.If the Company deregisters its common stock, it may discontinue providing performance data and audited financial statements. If the Company deregisters its common stock and ceases filing periodic reports with the SEC (including Forms 10-K, 10-Q and 8-K), it expects its common stock to be delisted from trading on the OTCQB. Further, in the event of any deregistration, no assurance can be given that the Company’s common stock will be quoted on the Pink Sheets or otherwise traded at all. On August 17, 2012, the Company sent all stockholders of record as of June 20, 2012 a Definitive Information Statement on Schedule 14C disclosing the vote by the Company's Board of Directors and by the holders of a majority of stockholders as of June 20, 2012 (the "Holders") in favor of a 1,000-to-1 reverse stock split of the Company's outstanding Common Stock in conjunction with a merger or acquisition transaction (the "Split"). However, both the Board of Directors and the Holders approved this action subject to the sole discretion of the Board of Directors to not effect, and abandon, the Split at any time before effectiveness. At this time, the Board of Directors has not pursued effecting the Split, but may do so in its sole discretion in the future. If and when effected, the Split would not result in an increase or decrease in the number of authorized shares of Common Stock, nor change the par value per share of Common Stock. 19 OFF-BALANCE SHEET ARRANGEMENTS None. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. Not applicable. 20 ITEM 8.FINANCIAL STATEMENTS Below is an index of financial statements.The financial statements required by this item begin at page 22 hereof. Page Report of Independent Registered Public Accounting Firm 22 Consolidated Balance Sheets – December 31, 2012 and 2011 23 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 24 Consolidated Statements of Changes in Stockholders’ Deficit for the Years Ended December 31, 2012 and 2011 25 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 26 Notes to Consolidated Financial Statements 27 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Claimsnet.com, Inc. We have audited the accompanying consolidated balance sheets of Claimsnet.com, Inc. and Subsidiaries, (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended.The Company’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Claimsnet.com, Inc. and Subsidiaries as of December 31, 2012 and 2011, and the consolidated results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note A to the consolidated financial statements, the Company has generated losses since inception, incurred negative cash flows from operations, and has a working capital and stockholders’ deficit at December 31, 2012.Additionally, management does not believe that available cash resources, anticipated revenues from operations, or proceeds from financing activities and funding commitments will be sufficient to satisfy the Company’s near term capital requirements.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.These consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/ Whitley Penn LLP Dallas, Texas February 26, 2013 22 CLAIMSNET.COM INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, ASSETS CURRENT ASSETS Cash and equivalents $
